Citation Nr: 1822977	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-01 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. MacDonald, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from August 1960 to September 1968.  He received the Vietnam Service Medal and the National Defense Service Medal, among other commendations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Hearing loss and tinnitus are etiologically related to acoustic trauma sustained in active service.  


CONCLUSIONS OF LAW

1.  Hearing loss was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  

2.  Tinnitus was incurred in service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, to establish service connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition to direct service connection, service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.  See Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno, 6 Vet. App. at 469.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 465.  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.159; see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks entitlement to service connection for hearing loss and tinnitus.  He asserts that his hearing loss and tinnitus were caused by in-service exposure to noises.  As the analysis is similar, the issues will be discussed together.  

Hearing loss and tinnitus are recognized by VA as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307, and 3.309 apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  

First, both hearing loss and tinnitus were diagnosed in a December 2014 VA examination.  Moreover, the Veteran has provided competent lay statements pertaining to the on-going existence of hearing loss and tinnitus and their related symptomatology.  Specifically, he has indicated that he worked around loud noises while working directly on the flight line loading both equipment and personnel on aircrafts and has experienced problems since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a layperson is capable of observing tinnitus).  Thus, the first element of service connection has been met.  

Next, the evidence supports a finding of in-service acoustic trauma.  The Veteran's service treatment records, including his entrance and separation examinations, do not show symptoms of or complaints for hearing loss or tinnitus.  However, there is ample indication that he was exposed to acoustic trauma in service due to his MOS (military occupational specialty) as a Flight Traffic Specialist/Technician.  A veteran is competent to report that which he perceives through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Further, his statements are corroborated by the service records which denote his duty assignments as a Flight Traffic Specialist/Technician.  Thus, his descriptions of the in-service events are consistent with the nature of his service, and his reports are unvarying throughout the record.  Accordingly, the second element (in-service incurrence) has been met.

Next, as to continuity, the Veteran has indicated that he has experienced hearing loss and tinnitus since service.  While there is an absence of complaints of or treatment for hearing loss or tinnitus for many years after service separation, the Board has resolved reasonable doubt in his favor and finds that he had continuous symptoms of hearing loss and tinnitus since service separation and meets the requirements of presumptive service connection under 38 C.F.R. § 3.303(b).  

The Board notes that the December 2014 VA examiner was unable to provide a nexus with the Veteran's hearing loss and tinnitus to service.  However, the Board does not need to reach the weight assignable to the VA opinion because service connection is granted on a presumptive basis under 38 C.F.R. § 3.303(b) for the "chronic" diseases of hearing loss and tinnitus (38 C.F.R. § 3.309 (a)) based on a finding of "continuous" symptoms of hearing loss and tinnitus since service rather than on direct service connection.  

In sum, there is evidence of acoustic trauma in-service and continuous symptoms of hearing loss and tinnitus since service; therefore, hearing loss and tinnitus are presumed to have been incurred in service and the appeal is granted.  Because the Board is granting service connection on a presumptive basis based on continuous symptoms of hearing loss and tinnitus since service separation, all other service connection theories are rendered moot.  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




____________________________________________
M. Donohue
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


